Citation Nr: 1539371	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-25 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for a left ankle disorder.    

3.  Entitlement to service connection for a right ankle disorder.    

4.  Entitlement to service connection for a right foot disorder.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.        

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the hearing has been included in the record.  

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the June 2012 Statement of the Case (SOC) and has been considered pursuant to the Veteran's waiver of initial AOJ review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2015).    


REMAND

The Veteran claims that foot and ankle disorders, and the generalized pain disorder of fibromyalgia, relate to her 20 years of active service and the rigors which that entailed.  

The record contains detailed lay statements from the Veteran describing the way in which she believes she incurred her disorders.  These statements include the testimony she provided to the Board in May 2015.  The record contains several lay statements from fellow service members, who corroborate the Veteran's claims to in-service orthopedic pain.  The record contains multiple service treatment records (STRs) which document the Veteran's assertions that she experienced foot and generalized body pain during service.  The record also contains private medical evidence which supports the Veteran's assertion that she has been diagnosed with fibromyalgia.  

By contrast, the VA medical evidence indicates that the Veteran does not have the disorders she claims.  In particular, the Veteran underwent VA compensation examination into her claims in July 2009, and negative results were found.  

In light of the substantial evidence of record favoring the claims, and given that the most recent VA examination is over six years old, the Veteran should be provided with a new VA compensation examination, report, and opinion into her claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); cf. Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist includes the duty to conduct a thorough and contemporaneous examination to ensure that the evaluation of the disability is a fully informed one).

Further, the AOJ should attempt to include in the claims file any outstanding VA treatment records or private treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA records are dated in June 2012.    

During her hearing, the Veteran indicated that she was treated by a private neurologist for her diagnosed fibromyalgia.  It is not clear whether that neurologist is Dr. J.B., MD., whose treatment records of the Veteran were included in the claims file in February 2009.  If the Veteran is referring to another physician, an attempt should be made to include in the claims file the records pertaining to that treatment.    
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records dated since June 2012.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Provide the Veteran an additional opportunity to either submit outstanding private medical evidence, or to submit a signed VA Form 21-4142 pertaining to any outstanding private medical evidence, particularly any of which relates to the treatment by a private neurologist, which she noted during her Board hearing.  If, after making reasonable efforts to obtain any outstanding records, the AOJ is unable to secure same, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed foot, ankle, and fibromyalgia disorders.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner should respond to the following questions:

(i) does the Veteran have current foot and ankle disorders?  In offering this opinion, please conduct and review x-ray examinations of the feet and ankles.   

(ii)  if so, is it at least as likely as not (probability of 50 percent or greater) that a diagnosed foot or ankle disorder, or the diagnosed fibromyalgia, is related to an in-service disease, event, or injury? 

Please note and discuss in the report the lay assertions of record (the Veteran's and those from fellow service members) that describe pain the Veteran experienced during service.   

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed foot, ankle, and fibromyalgia disorders.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

4.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue an appropriate Supplemental SOC and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




